Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 10 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the device" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 6, 10 and 14-15, the phrases "in particular" and “such as” render the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 12-15, recite the limitations “A timepiece case”, “a timepiece component”, “A timepiece”, “a case”, “a component” and “a timepiece”. It is not clear is these are new limitations or the same ones already recited in previous claims. 
Appropriate correction is required.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (JP S56-31383). With regard to Claims 1 and 12-15, 383’ discloses a timepiece component (Fig. 2) for a timepiece case (Fig. 2) or for a timepiece (Fig. 2), the component comprising: a first ring (upper part of 1 at 1a level), at least one decorative and/or display element (3, 6), a second ring (4), an elastic element (7) mounted so as to bear on the first ring and to urge the at least one decorative and/or display element toward the second ring. The method limitations are deemed inherent to the device.
With regard to Claims 2 and 16, 383’ discloses a device (Fig. 2) being a bezel (Fig. 2).
With regard to Claims 3 and 17, 383’ discloses the at least one decorative and/or display element comprising at least a first element (3) of a first type and at least a second element (6) of a second type, the first and second elements being distinguished by their geometries and/or by their materials and or by their colors and/or by their surface treatments.
With regard to Claims 4 and 18-19, 383’ discloses the at least one decorative and/or display element taking at least substantially a ring shape or frustoconical shape (3).
With regard to Claims 5 and 20, 383’ discloses the timepiece component comprising a plurality of decorative and/or display elements (3, 6) and wherein the decorative and/or display elements take the shape of ring portions or frustoconical portions (3).
With regard to Claim 7, 383’ discloses the second ring being, joined to the first ring by driving or by clipping or by screwing (Fig. 2).
With regard to Claim 8, 383’ discloses the second ring comprising a boss or a hollow (Fig. 2), respectively, and wherein the first ring comprises a hollow or a boss (Fig. 2), respectively, the boss cooperating by contact with the hollow so as to hold the second ring in position on the first ring.
With regard to Claim 9, 383’ discloses the elastic element being an O-ring.
With regard to Claim 10, 383’ discloses the first ring comprising a first groove (Fig. 2) for receiving the at least one decorative and/or display element and/or wherein the first ring comprises a housing (Fig. 2) for receiving the elastic element.
With regard to Claim 11, 383’ discloses the second ring comprising a frustoconical surface (Fig. 2) cooperating by contact with one or more frustoconical surfaces (Fig. 2) provided on the at least one decorative and/or display element.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over (JP S56-31383). 383’ discloses substantially the claimed invention except for the at least one decorative and/or display element or some decorative and/or display elements or all of the decorative and/or display elements being each made of any of the following materials: a metal alloy, a ceramic mainly or primarily composed of zirconia, a ceramic mainly or primarily composed of alumina, a ceramic mainly or primarily composed of silicon nitride, a ceramic mainly or primarily composed of boron carbide or aluminum nitride, a composite, a cermet, a stone, a glass.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the at least one decorative and/or display element or some decorative and/or display elements or all of the decorative and/or display elements being each made of any of the following materials: a metal alloy, a ceramic mainly or primarily composed of zirconia, a ceramic mainly or primarily composed of alumina, a ceramic mainly or primarily composed of silicon nitride, a ceramic mainly or primarily composed of boron carbide or aluminum nitride, a composite, a cermet, a stone, a glass in order to enhance the durability of the device or improve its appearance, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses timepieces, similar to Applicant’s claimed invention, having cases, multiple rings and elastic elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833